Title: To John Adams from Charles Lee, 29 May 1800
From: Lee, Charles
To: Adams, John



Sir
Baltimore 29th. May 1800

Yesterday morning I had the honor to write to you from Philadelphia that a letter from Genl. Marshall had been received at the office of State expressing his respectful acknowledgements for the honor you had conferred on him in appointing him Secretary of State, which he had accepted. As this letter may not meet overtake you, I now repeat a peice of intelligence  very important to the United States and which cannot fail on this account to make you extremely happy, as it has almost every person whom I have seen. I shall write to him urging his coming to Washington immediately, and he will doubtless be there in the course of next week; probably on thursday next. No answer has been received from Mr. Dexter; nor has any letters from Europe of any consequence been received since you left the city.
With perfect respect I have the / honor to remain Sir / your most obedient Servant

Charles Lee